Title: To James Madison from Joseph Jones, 23 July 1787
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Richmond 23. July 1787.
Since my last to you I have been very much indisposed and untill a few days past unable to write or attend to any business. At this time I am barely strong enough to take exercise. Are we likely to have a happy issue of your meeting, or will it pass over withot. effect. Finding you still continue together our hopes are not lost. My fears, however, I must confess are rather increased, than diminished by the protraction of yr. Session taking it for granted many and great difficulties have been encountered, as there were many and great to remove before a good system could be established. We have been amused with your either soon separating or continuing to set untill September. I have nothing to tell you of but that I have been disappointed in my expectations we shod. get for our Tobacco the State price. The James Appomattox & York have been sold here the two former at near the State price the latter some shillings below it. A few lotts of Rap: & Pot: were offered. They sold at a loss of 5 or 6/⅌ hundd. Seeing no prospect of a better price here for those Tobaccos the Com: of Council who attended the Sale to assist the Treasurer with their advice postponed the Sale and the Rap: Tobaccos are to be sold at Fredericksburg the 1st. next month and the Poto: at Alexa. the 6th. being the monday after. Col. Meriweather is appointed to do the business under the direction of two of the Council Col. Mathews & Genl. Wood who are to attend. It is hoped a better price will be obtained by selling in the manner proposed. I am Dr Sr. Yr. friend & Sert
Jos: Jones
P.S. I shall leave this place abt. the 3d. of next month and keep on towards the Mountains for the sake of healt[h]. Your future letters therefore please to direct to Fredericksburg.
